The only exceptions were to the competency of the evidence of Thad Cowan and Catharine Cowan, under The Code, sec. 590. The former testified that "I carried food there to her," meaning to Ann Jane Croom; the latter, that "I went to carry her supplies. She was sickly. I was there every day. I carried her supplies. She was sickly. She had no food except what we carried. She was bad off for clothes."
We see no "conversation" or "transaction" in this evidence such as is inhibited by section 590. In fact it does not appear (528) whether the old lady accepted or refused the food and supplies.
Affirmed.
Cited: Johnson v. Rich, 118 N.C. 270; Moore v. Palmer, 132 N.C. 976;Davidson v. Bardin, 139 N.C. 2. *Page 286